 

Exhibit 10.2

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the "SEC") pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC.

 

LICENSE AND TRANSFER AGREEMENT

 

This license and transfer agreement (the “Agreement”) is entered into with
effect as of April 18, 2016 (the “Effective Date”) by and between Pieris
Pharmaceuticals, Inc., a Nevada corporation with a place of business at 255
State Street, 9th Floor, Boston, MA 02109 and Pieris Pharmaceuticals GmbH, a
German company with a place of business at Lise-Meitner-Strasse 30, 85354
Freising, Germany (collectively and together with their Affiliates, “Pieris”)
and Enumeral Biomedical Holdings, Inc., a Delaware corporation with a place of
business at 200 CambridgePark Drive, Suite 2000, Cambridge, MA 02140 (together
with its Affiliates, “Enumeral”).

 

Whereas, Enumeral possesses proprietary technology and intellectual property
rights related to certain antibodies; and

 

Whereas, Pieris wishes to obtain one or more of such antibodies for development
and commercialization and a license to intellectual property related to such
antibodies; and

 

Whereas, Enumeral is willing to provide such antibodies and license such
intellectual property to Pieris for development and commercialization of novel
compounds comprising fusion proteins based on such antibodies in oncology; and

 

Therefore, in consideration of the mutual covenants and promises contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following terms, whether used in
the singular or plural, shall have the following meanings:

 

Affiliate. The term “Affiliate” shall mean any individual, corporation,
association or other business entity that directly or indirectly controls, is
controlled by, or is under common control with the Party in question. As used in
this definition of “Affiliate” only, the term “control” shall mean the direct or
indirect ownership of more than fifty percent (>50%) of the stock having the
right to vote for directors thereof or the ability to otherwise control the
management of the corporation or other business entity whether through the
ownership of voting securities, by contract, resolution, regulation or
otherwise.

 

Anticalin®. The term “Anticalin®” shall mean, whether in nucleic acid or protein
form, any mutein of any lipocalin. The term “mutein” shall mean a protein
arising as a result of a mutation or a recombinant DNA procedure.

 

 

Page 1 of 28

 

 

 



Commercially Reasonable Efforts. The term “Commercially Reasonable Efforts”
shall mean such level of efforts required to carry out such obligation in a
manner consistent with the efforts that a pharmaceutical company comparable with
Pieris would devote at the same stage of development or commercialization, as
applicable, for its own internally developed therapeutic products in a similar
area with similar market potential, at a similar stage of their product life
taking into account the existence of other competitive products in the market
place or under development, the proprietary position of the product, the
regulatory structure involved, intellectual property considerations, the
anticipated profitability of the product and other relevant factors. It is
understood that such product potential may change from time to time based upon
changing scientific, business and marketing and return on investment
considerations. For avoidance of any doubt, Commercially Reasonably Efforts do
not require Pieris to seek to market any therapeutic product in every country or
seek to obtain regulatory approval in every country or for every potential
indication.

 

Confidential Information. The term “Confidential Information” means all
nonpublic information disclosed in oral, written, electronic or other form or
otherwise learned by the Party receiving such information (the “Recipient”),
including but not limited to information regarding the activities of the party
disclosing such information (the “Discloser”), such as research, development,
preclinical and clinical programs, data and results; pharmaceutical or biologic
candidates and products; inventions, works of authorship, trade secrets,
processes, conceptions, formulas, patents, patent applications, and licenses;
business, product, marketing, sales, scientific and technical strategies,
programs and results, including costs and prices; suppliers, manufacturers,
customers, market data, personnel, and consultants; and other confidential
matters related to Discloser. Pieris’ Confidential Information shall
specifically include any and all non-public sequence information provided by
Pieris to Enumeral of Anticalin® proteins and/or lipocalin muteins, any and all
therapeutic or diagnostic information of Anticalin® proteins and/or lipocalin
muteins including any therapeutic drug programs derived therefrom, any and all
information disclosed by Pieris to Enumeral relating to target molecules of
Anticalin® proteins; provided however that Pieris shall not disclose any
information related to the target molecules of any Anticalin® to Enumeral
without the prior written consent of Enumeral. “Enumeral Confidential
Information” shall be Confidential Information disclosed by Enumeral and “Pieris
Confidential Information” shall be Confidential Information disclosed by Pieris.

 

Calendar Quarter. The term “Calendar Quarter” means each three-month period in
any year commencing with January 1 of such year.

 

Definitive Agreement. The term “Definitive Agreement” shall have the meaning set
forth in Section 4.

 

Developed IP. The term “Developed IP” shall have the meaning set forth in
Section 6.

 

Effective Date. The term “Effective Date” shall have the meaning set forth in
the first paragraph of the Agreement.

 



 

Page 2 of 28

 

 

 

Enumeral IP. The term “Enumeral IP” shall mean (i) Know-How Enumeral owns or
controls with respect to the First Antibody as of the Effective Date, (ii)
Know-How Enumeral owns or controls with respect to the Subsequent Antibody as of
the Option Exercise Date (as defined in Section 4.7) and (iii) the, Patent
Rights Enumeral owns or controls claiming the First Antibody and, upon the
Option Exercise Date, the Subsequent Antibody (including, without limitation,
any patents issuing on such patent applications, and any substitution, extension
or supplementary protection certificate, reissue, reexamination, renewal,
division, continuation or continuation-in-part with respect thereto during the
Term); and in the case of each clause (i), (ii) and (iii) only as such Know How
and Patent Rights relate to the First Antibody and/or Subsequent Antibody,
methods of using, administrating, manufacturing or formulating said First or
Subsequent Antibody, useful or necessary for Pieris to develop and commercialize
Products under this Agreement. The Patent Rights as of the Effective Date are
listed in Exhibit A.

 

Exclusive Field. The term “Exclusive Field” shall mean the uses within the Field
that employ a First Antibody and/or a Subsequent Antibody fused with or linked
to one or more Anticalin® proteins.

 

Field. The term “Field” shall mean, all therapeutic, prophylactic, diagnostic
and palliative uses for the diagnosis and treatment of cancer, provided that,
subject to Section 4.8, any diagnostic uses shall be limited to Products and
shall not include services until a Definitive Agreement is reached, which the
Parties intend will provide for the inclusion of diagnostic services within the
Field.

 

First Antibody. The term “First Antibody” shall mean, individually and
collectively, the antibodies against PD-1 described in Exhibit B.

 

GLP Tox Study. The term “GLP Tox Study” means, with respect to a Product, a
study conducted in accordance with GLP for the purposes of assessing the
efficacy, safety or the onset, severity, and duration of toxic effects and their
dose dependency to establish a profile sufficient to support the filing of an
investigational new drug application.

 

Good Laboratory Practice or GLP. The term “Good Laboratory Practice” or “GLP”
means the then-current Good Laboratory Practice Standards promulgated or
endorsed by the U.S. Food and Drug Administration or in the case of any other
country in the Territory, comparable regulatory standards promulgated or
endorsed by that country, including those procedures expressed in or
contemplated by any Regulatory Filings.

 

Infringed Patent. The term “Infringed Patent” shall mean an issued and unexpired
patent (a) that has not been abandoned, held invalid, revoked, held or rendered
unenforceable or lost through interference and (b) the claims of which would be
infringed by Pieris’ making, using, selling, offering for sale or importing of
the First Antibody, Subsequent Antibody, or any portion or component thereof, as
the case may be.

 

Know-How. The term “Know-How” shall mean data, knowledge and information,
including chemical manufacturing data, toxicological data, pharmacological data,
preclinical data, formulations, specifications, quality control testing data,
that are necessary or useful for the discovery, manufacture, development or
commercialization of any Product existing as of the date of this Agreement. For
avoidance of doubt, Know-How does not include the antibody screening technology
licensed by Enumeral from the Massachusetts Institute of Technology (“MIT”) and
further does not require Enumeral to provide samples of the First Antibody. The
Parties will agree in writing whether and to what extent samples of any
Subsequent Antibody are required in connection with the Definitive Agreement.

 



 

Page 3 of 28

 

 

 

Maintenance Fee. The term “Maintenance Fee” shall have the meaning set forth in
Section 4.

 

Major Markets. The term Major Markets means the territories of North America,
European Union and Japan.

 

Marketing Authorization or MA. The term “Marketing Authorization” or “MA” shall
mean shall mean any approvals, licenses, registrations or authorizations,
including any pricing approvals, necessary for the sale of a Product on the
market in any country of the Territory as granted by a competent regulatory
authority.

 

Modifications. The term “Modifications” means an alteration, mutation or
derivative of the First Antibody or any Subsequent Antibody invented, conceived
or reduced to practice by or on behalf of Pieris, its Affiliates or its
Sublicensees. For avoidance of doubt, Modification shall not mean the First
Antibody or the Subsequent Antibody fused with or linked to an Anticalin.

 

Net Sales. The term “Net Sales” shall mean shall mean for a Product in a
particular period, the sum of (1) and (2):

 

(1) the gross amount invoiced by Pieris for sale of Products to Third Parties in
the Field and Territory, excluding transactions transferring a Product to a
Pieris Affiliate, Sublicensee, distributor and/or agent for resale, less the sum
of the following items:

 

(a)customary trade, prompt payment, quantity or cash discounts to the extent
actually allowed and taken;

 

(b)amounts repaid or credited by reason of rejection, recalls or returns;

 

(c)to the extent separately stated on purchase orders, invoices or other
documents of sale, any taxes, duties, tariffs or other governmental charges
levied on the production, sale, transportation, delivery or use of a Product;

 

(d)outbound transportation costs prepaid or allowed and costs of insurance of
transit;

 

(e)discounts or rebates or other payments required by law to be made under
Medicaid, Medicare or other governmental special medical assistance programs to
the extent actually allowed and taken; and

 

(f)amounts written off by reason of uncollectible bad debt, but not to exceed *
of the Net Sales per calendar year.

 

No other deductions shall be made for commissions paid to individuals whether
they be with independent sales agencies or regularly employed by Pieris and on
its payroll, or for the cost of collections. Products shall be considered “sold”
ninety (90) days after billing or invoicing, or upon receipt of payment,
whichever comes first, provided, however, that Products are actually shipped to
customers.

 

(2) for Sublicensees, the net sales amounts reported on a calendar quarterly
basis to Pieris in accordance with the Sublicensee contractual terms and their
then-currently used accounting standards (provided, however, that such
accounting standards are consistent with the US GAAP and/or IFRS or such other
internationally recognized accounting standards as may be agreed by the
Parties).

 



 

Page 4 of 28

 

 

 

Party. The term “Party” shall mean Pieris or Enumeral, as the case may be, and
“Parties” shall mean Pieris and Enumeral collectively.

 

Patent Rights. The term “Patent Rights” shall mean all rights under any patent
or patent application, in any country of the Territory, including any patents
issuing on such patent application, and further including any substitution,
extension or supplementary protection certificate, reissue, reexamination,
renewal, division, continuation or continuation-in-part to any of the foregoing.

 

Phase I Clinical Trial. The term “Phase I Clinical Trial” means a human clinical
trial for any Product in any country that would satisfy the requirements of 21
CFR 312.21(a).

 

Phase II Clinical Trial. The term “Phase II Clinical Trial” means a human
clinical trial conducted in any country that would satisfy the requirements of
21 CFR 312.21(b) and is intended to explore one or more doses, dose response,
and duration of effect, and to generate initial evidence of clinical activity
and safety, for any Product in the target patient population.

 

Phase III Clinical Trial. The term “Phase III Clinical Trial” means a clinical
trial in an extended human patient population designed to obtain data
determining efficacy and safety of any Product to support regulatory approvals
in the proposed therapeutic indication, as more fully defined in 21 C.F.R.
§312.21(c), or its successor regulation, or the equivalent in any foreign
country.

 

Product. The term “Product” shall mean a fusion protein, or formulations
containing such fusion protein, that constitutes a First Antibody, Subsequent
Antibody and/or Modification, which First Antibody, Subsequent Antibody, or any
component or portion thereof, and/or Modification is fused with or linked to at
least one Anticalin®. For avoidance of doubt, Product may also include a First
Antibody, Subsequent Antibody and/or Modification that is fused with or linked
to an Anticalin® and one or more additional proteins. The term “Product”
expressly includes bi- and multi-specific fusion proteins against at least two
and up to an unlimited number of targets.

 

Royalty Term. The term “Royalty Term” shall mean, with respect to a Product and
for a given country, the period of time commencing on the date of first
commercial sale of the Product in such country and ending on the later of the
date that is (a) * years after the date of the first commercial sale of the
Product in such country, or (b) the expiration of the last to expire or lapse of
any valid claims of Patent Rights owned by Enumeral and filed as of the
Effective Date in such country covering the use, import, offering for sale, or
sale of the Product.

 

Sublicensee. The term “Sublicensee” shall mean an entity to which Pieris has
licensed any right (through one or multiple tiers) pursuant to this Agreement.

 

Subsequent Antibody. The term “Subsequent Antibody” shall mean the antibody or
antibodies which principally and specifically bind(s) to one of the target sites
known as * owned by Enumeral other than the First Antibody that is licensed by
Pieris pursuant to Section 4.7, as will be more specifically described in
Exhibit C included in the Definitive Agreement..

 



 

Page 5 of 28

 

 

 

Territory. The term “Territory” shall mean all countries of the world.

 

Term. The term “Term” shall have the meaning set forth in Section 9.1.

 

Third Party. The term “Third Party” shall mean any party other than Pieris or
Enumeral.

 

2. Grant of License and Transfer

 

2.1 License to Pieris. Subject to the terms and conditions hereof, Enumeral
hereby grants to Pieris during the Term a currently effective, royalty bearing,
non-exclusive (except as to the Exclusive Field) right and license (including
the right to sublicense through multiple tiers), under Enumeral IP, to research,
have researched, develop, have developed, register, have registered, use, have
used, make, have made, import, have imported, export, have exported, market,
have marketed, distribute, have distributed, sold and have sold Products in the
Field and in the Territory.

 

2.2 Transfer. Within ten (10) days of payment of the Initial Fee, Enumeral shall
provide to Pieris the full sequence information for the First Antibody and
relevant Know-How related to the First Antibody as described in the definition
of Enumeral IP.

 

2.3 Exclusive Field. Until the completion of all royalty payments under Section
4.5, Enumeral hereby covenants and agrees it shall not practice in the Exclusive
Field. For avoidance of any doubt, during such period of time, Enumeral shall
not conduct any research or development efforts in the Exclusive Field and shall
not file any patent applications claiming any invention in the Exclusive Field
or assist Third Parties in doing so. Enumeral further shall not out-license any
Enumeral IP for use in the Exclusive Field to any party other than Pieris and
shall, if applicable, include in any out-license or other agreement a
restriction prohibiting the use of a First Antibody and/or Subsequent Antibody
in the Exclusive Field. Enumeral shall remain responsible for enforcement of
this Section and shall by liable for any breach of this Section by any licensee
or sublicensee of Enumeral that violate this Section. Notwithstanding the
foregoing, nothing herein shall be deemed to prevent any Third Party from
acquiring Enumeral, even if it is engaged in the research, development or sale
of lipocalins, provided it does not use such lipocalins with any Enumeral IP
during the period herein.

 

2.4 Sublicenses. Pieris shall have the right to sublicense or subcontract
(through multiple tiers) without the prior consent of Enumeral; provided,
however, that in the event of such sublicensing, (a) such Sublicensees will be
subject to at least the same confidentiality and diligence obligations Pieris
has hereunder, and (b) Pieris will remain liable for all the terms and
conditions of this Agreement and for any breach by the Sublicensee of these
terms, (c) Pieris promptly notifies Enumeral of any Sublicense along with the
identity of the applicable Sublicensee(s), and (d) all Sublicenses shall be in
writing. Pieris shall not sublicense the First Antibody, any Subsequent Antibody
or a Modification unless it is part of a Product.

 

3. Diligence.

 

3.1 Diligence. During the Term of the Agreement, Pieris shall use Commercially
Reasonable Efforts to develop at least one Product for sale in at least each of
the Major Markets.

 



 

Page 6 of 28

 

 

 

4. Payments.

 

4.1 Initial Fee. Pieris shall pay to Enumeral an initial fee of $250,000, which
shall be due upon execution of this Agreement and paid within fifteen (15) days
of the Effective Date.

 

4.2 Maintenance Fee. By May 31, 2016 Pieris shall pay to Enumeral a maintenance
fee of $750,000 (“Maintenance Fee”). In the event that Pieris does not pay this
Maintenance Fee, the Agreement shall terminate and the license under Section 2.1
shall automatically terminate. For the avoidance of doubt, the non-payment of
the Maintenance Fee shall not be deemed a breach of this Agreement and other
than the initial fee set forth in Section 4.1, Pieris shall have no further
financial obligation to Enumeral. Simultaneous with the payment of the
Maintenance Fee by Pieris, the Parties shall execute a full license and transfer
agreement including customary contractual terms that set forth all rights and
obligations of the Parties (“Definitive Agreement”) and superseding this
Agreement, which the Parties hereby agree to diligently negotiate in good faith
upon execution of the Agreement. If the Parties fail to agree on a Definitive
Agreement by the due date for payment of the Maintenance Fee specified in this
Section, Pieris may elect, upon its sole discretion, to pay the Maintenance Fee
and this Agreement shall continue to govern the rights and obligations of the
Parties. For avoidance of any doubt, Enumeral shall not have the right to
terminate this Agreement for failure to execute the Definitive Agreement.
Moreover, failure to execute a Definitive Agreement shall not affect any of
Pieris’ or Enumeral’s rights under this Agreement.

 

4.3 Development Milestone Payments. With respect to each of the First Antibody
and the Subsequent Antibody, Pieris shall pay the following milestone payments
to Enumeral by the later of (i) * days of the occurrence of * Product (and *
Product) to achieve each of the following events and (ii) * days of the
occurrence of the following events for any corresponding milestone payment with
respect to any payment from Sublicensee to Pieris:

 

Development Event   * Product,
* indication   * Product or indication   * Product or indication *   *   *   * *
  *   *   * *   *         *   *         *   *         *   *         *   *   *  
* *   *         *   *         *   *         Total   *         Grand Total  
$37,750,000 (thirty seven million seven hundred and fifty thousand dollars)

 



 

Page 7 of 28

 

 

 

For avoidance of any doubt, in no event shall milestone payments paid by Pieris
under this Section 4.3 exceed $37,750,000 (thirty-seven million seven hundred
and fifty thousand dollars) for the First Antibody and $37,750,000 (thirty-seven
million seven hundred and fifty thousand dollars) for the Subsequent Antibody.

 

4.4 Sales Milestone Payments. With respect to each of the First Antibody and the
Subsequent Antibody, Pieris shall pay the following sales milestone payments to
Enumeral by the later of (i) * days of the occurrence of * Product to achieve
each of the following events and (ii) * days of the occurrence of the following
events for any corresponding milestone payment with respect to any payment from
Sublicensee to Pieris:

 

 Net sales threshold

  * Product   * Product 1st year with Net Sales *   *   * 1st year with Net
Sales *   *   * 1st year with Net Sales *   *   * Total   *   * Grand Total  
$67,500,000 (sixty seven million five hundred thousand dollars)

 

For avoidance of any doubt, in no event shall milestone payments paid by Pieris
under this Section 4.4 exceed $67,500,000 (sixty-seven million five hundred
thousand dollars) for the First Antibody and $67,500,000 (sixty-seven million
five hundred thousand dollars) for the Subsequent Antibody. Net Sales shall be
calculated on a worldwide basis.

 

4.5 Royalty Payments. During the Royalty Term, Pieris shall pay the following
royalty payments to Enumeral within the time set forth in Section 5.2(b):

 

Royalty Tier   Royalty Rate on incremental annual Net Sales * in Net Sales   * *
in Net Sales   * * in Net Sales   * * in Net Sales   *

 

Royalty payments under this Section 4.5 shall be incremental and calculated and
paid on a Product-by-Product and on a worldwide basis. For avoidance of doubt,
the Royalty Term shall be on a country-by country basis and a royalty under this
Section 4.5 shall not be paid for Net Sales in countries where the Royalty Term
has expired.

 



 

Page 8 of 28

 

 

 

4.6 Royalty Payment Reduction.

 

4.6(a) In the event that Pieris is required to enter into a license or other
agreement and pay a license fee or royalty to any Third Party for an Infringed
Patent, the royalty payment described in Section 4.5 shall be reduced by the
amount of such Third Party payment, up to fifty percent (50%) of the royalty
payment for each calendar year. For the avoidance of doubt, in no event shall
the royalty rate under Section 4.5 be reduced by more than fifty percent (50%)
in any period.

 

4.6(b) In the event that no valid patent claim issues from the Enumeral IP
covering the First Antibody or Subsequent Antibody in a country or that all
claims of the Enumeral IP covering the First Antibody or Subsequent Antibody are
subsequently invalidated in a country, then the royalty shall be reduced by *
for the duration of the Royalty Term on a country-by-country basis. For the
avoidance of doubt, in no event shall the royalty rate under Section 4.5 be
reduced by more than * in any period.

 

4.7 Subsequent Antibody Payment. Enumeral hereby grants to Pieris an exclusive
option, for a period ending 12 months after the Effective Date, to license one
(1) Subsequent Antibody owned or controlled by Enumeral in order to develop and
commercialize one or more additional Products within the Field. Such Subsequent
Antibody shall be identified by Pieris to Enumeral in writing no later than the
time the Maintenance Fee is paid pursuant to Section 4.2. If Pieris wishes to
exercise the option, Pieris shall pay Enumeral * within * days of Pieris’
written notice to Enumeral of its election to exercise the option (“Option
Exercise Date”) described in this section and within * days of such payment,
Enumeral shall provide to Pieris the full sequence information and any related
Know-How for the Subsequent Antibody useful or necessary for Pieris to develop
and commercialize Products under this Agreement. In the event that Pieris makes
such an election, the Definitive Agreement (or this Agreement, in the event that
there is no Definitive Agreement) shall apply to the Subsequent Antibody mutatis
mutandis as if the Subsequent Antibody was a new First Antibody, meaning all
terms shall apply to it in addition to the application of the terms to the First
Antibody.

 

4.8 Diagnostic Services Payment. For a Product used in connection with a
diagnostic service, the Parties shall negotiate in good faith a payment
structure for such services in the Definitive Agreement by Pieris to Enumeral.
Such payment structure shall be in view of Enumeral’s Third Party obligations to
the Massachusetts Institute of Technology and shall take into account the
Parties’ desire to maintain the same overall economic structure as set forth in
this Agreement.

 

4.9 Development and Commercialization. Pieris shall be solely responsible for
development and commercialization of all Products under this Agreement, and
shall have no obligation to consult with Enumeral regarding such development or
commercialization activities.

 

5. Reports; Payments; Records.

 

5.1 Reports and Payments.

 

(a) Reports. Within * days after the conclusion of each Calendar Quarter
commencing with the first Calendar Quarter in which Net Sales are generated,
Pieris shall deliver to Enumeral a report containing the following information
(in each instance, on a Product-by-Product basis):

 



 

Page 9 of 28

 

 

 

(i) the amount of Products sold, leased or otherwise transferred or performed by
Pieris, its Affiliates and Sublicensees for the applicable Calendar Quarter;

 

(ii) the gross amount billed or invoiced for Products sold, leased or otherwise
transferred or performed by Pieris, its Affiliates and Sublicensees during the
applicable Calendar Quarter;

 

(iii) a calculation of Net Sales for the applicable Calendar Quarter;

 

(v) the total amount payable to Enumeral in U.S. Dollars on Net Sales for the
applicable Calendar Quarter, together with the exchange rates used for
conversion.

 

Each such quarterly report shall be certified on behalf of Pieris by its chief
financial officer as true, correct and complete in all material respects. If no
amounts are due to Enumeral for a particular Calendar Quarter, the report shall
so state. To the extent that any of the information described in this Section
5.1(a) is not received from a Sublicensee, Pieris shall not be required to
provide such information to Enumeral but shall take actions to obtain such
information.

 

(b) Payment. Within the later of (i) * days after the end of each Calendar
Quarter and (ii) * days after the end of each Quarter with respect to any
payment from any Sublicensee, Pieris shall pay Enumeral all amounts due with
respect to Net Sales for the applicable Calendar Quarter.

 

5.2. Payment Currency. All payments due under this Agreement will be paid in
U.S. Dollars. Conversion of foreign currency to U.S. Dollars will be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the applicable Calendar Quarter. Such
payments will be without deduction of exchange, collection or other charges.

 

5.3. Records. Pieris shall maintain, and shall, if applicable, cause its
Affiliates to maintain, complete and accurate records of Products that are sold,
leased or transferred under this Agreement, any amounts payable to Enumeral in
relation to such Products, which records shall contain sufficient information to
permit Enumeral to confirm the accuracy of any reports or notifications
delivered to Enumeral under Section 5.1. Pieris and its Affiliates, as
applicable, shall retain such records relating to a given Calendar Quarter for
at least * years after the conclusion of that Calendar Quarter, during which
time Enumeral will have the right, at its expense, to cause an independent,
certified public accountant to inspect such records of Pieris during normal
business hours for the purposes of verifying the accuracy of any reports and
payments delivered under this Agreement and Pieris’ compliance with the terms
hereof. Such accountant or other auditor, as applicable, shall not disclose to
Enumeral any information other than information relating to the accuracy of
reports and payments delivered under this Agreement. The Parties shall reconcile
any underpayment or overpayment within * days after the accountant delivers the
results of the audit. If any audit performed under this Section 5.3 reveals an
underpayment in excess of * in any calendar year, Pieris shall reimburse
Enumeral for all amounts incurred in connection with such audit. For avoidance
of doubt, Enumeral shall not have the right to audit or inspect Sublicensee(s)
directly but may audit or inspect any applicable materials received from
Sublicensee and in the possession of Pieris. Pieris, however, shall audit
Sublicensees and require royalty and milestone reports in connection with any
Sublicense. Enumeral may exercise its rights under this Section 5.3 only once
every 12-month period and only with reasonable prior notice.

 



 

Page 10 of 28

 

 

 

5.4. Late Payments. Any payments by Pieris that are not paid on or before the
date such payments are due under this Agreement will bear interest at * per
month. Interest will accrue beginning on the first day following the due date
for payment and will be compounded quarterly. Payment of such interest by Pieris
shall not limit, in any way, Enumeral’s right to exercise any other remedies
Enumeral may have as a consequence of the lateness of any payment.

 

5.5. Payment Method. Each payment due to Enumeral under this Agreement shall be
paid by check or wire transfer of funds to Enumeral’s account in accordance with
written instructions provided by Enumeral. If made by wire transfer, such
payments shall be marked so as to refer to this Agreement.

 

5.6. Withholding and Similar Taxes. If Pieris is required to withhold any
amounts payable hereunder to Enumeral due to the applicable laws of any country,
such amount will be deducted from the payment to be made by Pieris and remitted
to the appropriate taxing authority for the benefit of Enumeral. Pieris will
withhold only such amounts as are required to be withheld by applicable law in
the country from which payment is being made. Pieris shall submit to Enumeral
originals of the remittance voucher and the official receipt evidencing the
payment of the corresponding taxes with the applicable royalty report. Pieris
will cooperate with Enumeral to provide such information and records as Enumeral
may require in connection with any application by Enumeral to the tax
authorities in any country, including attempt to obtain an exemption or a credit
for any withholding tax paid in any country.

 

6. Intellectual Property.

 

6.1 Product Intellectual Property. Pieris shall have the right to file patent
applications on inventions developed by, at the direction of, or under the
sponsorship of Pieris (including but not limited to inventions conceived or
reduced to practice by Pieris employees, contractors, consultants, and/or
Sublicenses) related to any Product, materials, processes or other intellectual
property generated under this Agreement including any manufacture, formulation
or use thereof (“Developed IP”). For avoidance of doubt, Developed IP includes
but is not limited to IP directed to the sequence for any Product and
formulations, methods of use, and methods of manufacture thereof. In the event
of termination of this Agreement, Pieris shall continue to own such intellectual
property.

 

6.2 License to Enumeral. For any Developed IP that falls outside of the scope of
the Product and Developed IP related to the Product (including but not limited
to the Product formulations, methods of use of the Product, methods of
manufacture of the Product, target-based claims including the Product, and the
Exclusive Field) (collectively, the “Grantback IP”), Pieris hereby grants to
Enumeral, on a claim-by-claim basis, a royalty free, fully paid up,
non-exclusive license (with the right to sublicense) to any such claims from the
Grantback IP; for the sake of clarity, nothing in the license granted under this
Section 6.2 shall affect the scope of the Exclusive Field or the covenant by
Enumeral under Section 2.3. Without limiting the foregoing, if Pieris files
patent application and/or obtains a patent containing a claim or claims directed
to a Modification (other than a Modification fused with or linked to an
Anticalin), whether singly or one or more of many claims under a broader patent,
then it (or such claims, as the case may be) shall be part of the Grantback IP
licensed hereunder, including but not limited to a composition of matter and
method of use or manufacture, and any vectors or host cells related thereto.

 



 

Page 11 of 28

 

 

 

7. Liability and Indemnification.

 

7.1 Indemnity by Enumeral. Enumeral shall indemnify, defend and hold harmless
Pieris, its Affiliates, their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Pieris Indemnitees”) from and against all liabilities, damages, losses and
expenses (including reasonable attorneys’ fees and expenses of litigation)
(collectively, “Losses”) (i) incurred by or imposed upon the Pieris Indemnitees,
or any of them, as a result of any claim by MIT, Whitehead Institute for
Biomedical Research, the General Hospital Corporation (d/b/a Massachusetts
General Hospital), the President and Fellows of Harvard College, and Howard
Hughes Medical Institute (collectively the “MIT Agreement Parties”) in
connection with any agreement between the MIT Agreement Parties and Enumeral, or
(ii) incurred by or imposed upon the Pieris Indemnitees, or any of them, as a
direct result of claims, suits, actions, demands or judgments of Third Parties
arising out of or resulting from a breach of the representations and warranties
hereunder (collectively, the “Pieris Indemnity Claims”).

 

7.2 Indemnity by Pieris. Pieris shall indemnify, defend and hold harmless
Enumeral, its Affiliates, their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Enumeral Indemnitees”) against any Losses incurred by or imposed upon the
Enumeral Indemnitees, or any of them, as a direct result of claims, suits,
actions, demands or judgments of Third Parties arising out of or resulting from
(i) the development, commercialization, manufacture or use of any Product either
before or after the receipt of any MA or (ii) any breach of the representations
and warranties hereunder (collectively, the “Enumeral Indemnity Claims”).

 

7.3 Conditions for Indemnification. A Person seeking recovery under this Section
7 (the “Indemnified Party”) in respect of a Claim shall give prompt notice of
such Claim to the Party from whom indemnification is sought (the “Indemnifying
Party”); and provided that the Indemnifying Party is not contesting its
obligation under this Section 7, shall permit the Indemnifying Party to control
any litigation relating to such Claim and the disposition of such Claim; and
further provided, that the Indemnifying Party shall (a) act reasonably and in
good faith with respect to all matters relating to the settlement or disposition
of such Claim as the settlement or disposition relates to such Indemnified Party
and (b) not settle or otherwise resolve such claim without the prior written
consent of such Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed). Each Indemnified Party shall cooperate with
the Indemnifying Party in its defense of any such Claim in all reasonable
respects and shall have the right to be present in person or through counsel at
all legal proceedings with respect to such Claim. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Section 7.

 



 

Page 12 of 28

 

 

 

7.4 Insurance. Each Party shall procure and maintain insurance, including, as
applicable to Pieris and any of its Affiliates, product liability insurance, or
shall self-insure, in each case in a manner adequate to cover its obligations
under this Agreement and consistent with normal business practices of prudent
companies similarly situated at all times during the Term and for a period of
five (5) years thereafter. Each Party shall procure insurance or self-insure at
its own expense. It is understood that such insurance shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Section 7. Each Party shall provide the other Party with
written evidence of such insurance or self-insurance upon request. Each Party
shall provide the other Party with prompt written notice prior to the
cancellation, non-renewal or material change in such insurance.

 

8. Confidentiality.

 

8.1 Treatment of Confidential Information. With respect to Confidential
Information of Discloser, Recipient agrees to: (a) use such Confidential
Information solely as contemplated by this Agreement (including by Pieris for
the development and commercialization of one or more Products) and for no other
purpose; (b) hold such Confidential Information in confidence and not to
disclose such Confidential Information to others, except to its employees,
consultants and representatives who require Confidential Information in order to
carry out the Purpose and who are subject to binding obligations of
confidentiality and restricted use at least as protective as those of this
Agreement; (c) protect the confidentiality of such Confidential Information
using at least the same level of efforts and measures used to protect its own
valuable confidential information, and at least commercially reasonable efforts
and measures; and (d) notify Discloser as promptly as practicable of any
unauthorized use or disclosure of such Confidential Information of which
Recipient becomes aware.

 

8.2 Exceptions to Confidential Treatment. The obligations of Section 8.1 shall
not apply to any Confidential Information that: (a) Recipient knew before
learning it under this Agreement, as demonstrated by written records predating
the date it was learned under this Agreement; (b) is now, or becomes in the
future, publicly available except by an act or omission of Recipient; (c) a
Third Party discloses to Recipient without any restriction on disclosure or
breach of confidentiality obligations to which such Third Party is subject; or
(d) Recipient independently develops without use of or reference to Confidential
Information, as demonstrated by Recipient’s written records contemporaneous with
such development.

 



 

Page 13 of 28

 

 

 

8.3 Required Disclosures. Notwithstanding Section 8.1, Recipient may disclose
Discloser’s Confidential Information to the extent and to the persons or
entities required under applicable governmental law, rule, regulation or order
provided that Recipient (a) first gives prompt written notice of such disclosure
requirement to Discloser so as to enable Discloser to seek any limitations on or
exemptions from such disclosure requirement and (b) reasonably cooperates at
Discloser’s request in any such efforts by Discloser.

 

8.4 Ownership of Confidential Information. Subject to Section 8.6, Discloser
retains all right, title and interest in and to its Confidential Information.

 

8.5 Publicity. Upon execution of this Agreement, the Parties may file the Form
8-K statements attached as Exhibit D. No disclosure of the existence, or the
terms, of this Agreement may be made by either Party, and no Party shall use the
name, trademark, trade name or logo of the other Party or its employees in any
publicity, promotion, news release or disclosure relating to this Agreement or
its subject matter, without the prior express written permission of the other
Party, except as otherwise set forth herein and/or to the extent as may be
required by law or regulation (including, but not limited to, federal and state
securities laws), for which prior written permission is not required. With
respect to any filing of this Agreement with the U.S. Securities and Exchange
Commission, each Party will provide the other Party with reasonable advance
notice and a copy of the portion of such proposed filing to which the Agreement
directly relates. Each Party may provide comments and/or requests regarding any
proposed confidential treatment of the Agreement or the terms and conditions of
the Agreement, as the case may be, and the other Party will consider any
reasonable comments and requests made with respect to such filing, provided that
such comments and requests are consistent with applicable law and regulation.
The Parties will agree to propose redaction of the same information on any
confidential treatment application for this Agreement (and, if applicable, the
Definitive Agreement). Notwithstanding this Section 8.5, each Party shall be
permitted to issue, at a later date, public filings, presentations and press
releases regarding this Agreement or the Definitive Agreement that contain
information from the Parties’ Form 8-K statements attached as Exhibit D and, as
applicable, the Enumeral press release attached as Exhibit E.

 

8.6 Ownership of Information and Data. All information generated by Pieris using
Enumeral Confidential Information including but not limited to all data and
information related to the Product shall be the sole property of Pieris and
Pieris shall have the unlimited right to use and disclose such information. All
information related to the Product, whether generated using Enumeral
Confidential Information or otherwise, shall be the sole property of Pieris.
Pieris shall have no obligation to disclose the information described in this
Section 8.6 to Enumeral.

 

8.7 Third Party Disclosure. Notwithstanding anything in this Section 8, either
Party may share the existence and terms of this Agreement and Enumeral
Confidential Information related to the First Antibody with Third Parties under
an obligation of confidentiality at least as restrictive as those of this
Agreement and the CDA (as defined below) without the prior consent of the other
Party. This includes the right to provide such information to potential
investors in order to facilitate investment financing in connection with the
development of one or more Products by Pieris. In all events, each Party remains
subject to its obligations set forth herein and in the CDA.

 



 

Page 14 of 28

 

 

 

8.8 Prior Agreements. The parties have previously entered into a Mutual
Confidential Disclosure Agreement, dated October 9, 2015 (the “CDA”) and the
Material Transfer and Non-Disclosure Agreement, dated January 27, 2016 (the
“MTA”). Confidential Information under this Agreement includes all non-public
information disclosed in connection with the CDA and the MTA. To the extent that
there are any inconsistencies, this Agreement shall supersede the CDA and the
MTA.

 

9. Term and Termination.

 

9.1 Term. The Term of this Agreement shall be from the Effective Date and, in
the absence of early termination as provided for below, shall expire upon the
expiration of the last to expire patent claim from the Enumeral IP covering the
use, import, offering for sale or sale of any Product.

 

9.2 Termination by Pieris. Pieris may terminate this Agreement at any time upon
thirty (30) days’ notice.

 

9.3 Termination by Enumeral. Enumeral may terminate this Agreement if Pieris
breaches any of its material obligations under this Agreement and fails to cure
such breach within sixty (60) days (or thirty (30) days with respect to a breach
of payment obligations by Pieris) following its receipt of written notice
thereof from Enumeral if such breach is curable within the aforesaid period;
provided, however, that, without limiting the application of Section 11.3 to
this Agreement, if there is a dispute between the Parties in connection with
such termination under this Section 9.3 shall be subject to the dispute
resolution procedures of Section 11.3.

 

9.4 Termination for Insolvency. A Party shall have the right to terminate this
Agreement in its entirety upon immediate written notice if the other Party (i)
applies for or consents to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all of a substantial
part of its property, (ii) makes a general assignment for the benefit of its
creditors, (iii) commences a voluntary case under the Bankruptcy Code (as
defined below) of any country, (iv) fails to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code of any country, (v) takes a
corporate action for the purpose of effecting any of the foregoing, or (vi) has
an order for relief against it entered in an involuntary case under the
Bankruptcy Code of any country and, in any of (i) through (v) above, the
application, assignment, commencement, filing, or corporate action continues
unstayed for, and/or is not otherwise discharged or withdrawn on or before, a
period of sixty (60) days.

 

9.5 Effect of Termination. In the event of a termination of this Agreement, (a)
Pieris may retain and shall not be required to provide Enumeral with information
or materials related to any Products created or developed in connection with
this Agreement, including the material described in Section 8.6 and (b) all
licenses to Enumeral IP shall terminate and, until a Definitive Agreement is
reached to more distinctly set forth the Parties’ rights post-termination,
Pieris shall no longer have the right to develop and commercialize Products.

 

9.6 Survival. The following Sections shall survive termination or expiration of
this Agreement:1, 4 (to the extent any payments are or will be earned as of or
after termination), 5 (to the extent any payments are or will be earned as of or
after termination), 6.1, 7, 8, 9, 10, 11.2, 11.3, 11,4, 11.5, 11.6, 11.7 and
11.8.

 



 

Page 15 of 28

 

 

 

10. Representations and Warranties.

 

10.1 No Notice of Infringement. Enumeral warrants and represents that it has not
received a cease and desist letter or otherwise been informed by a Third Party
that it may be infringing intellectual property related to the First Antibody or
that would otherwise adversely impair Pieris’ ability to develop and
commercialize Products under this Agreement.

 

10.2 No Conflicting Obligation. Enumeral warrants and represents that it has the
ability to enter into this Agreement and that no agreement with any Third Party,
including MIT, conflicts with this Agreement.

 

10.3 Mutual Representations and Warranties. Pieris and Enumeral each represents
and warrants to the other, as of the Effective Date (except as otherwise noted),
as follows:

 

(a) Organization. It is a corporation or company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.

 

(b) Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or company action and will not violate (a)
such Party’s certificate of incorporation or bylaws (or equivalent
organizational documents), (b) any agreement, instrument or contractual
obligation to which such Party is bound in any material respect, (c) any
requirement of any applicable laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

 

(c) Binding Agreement. This Agreement is a legal, valid and binding obligation
of such Party, enforceable against it in accordance with its terms and
conditions.

 

(d) No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any respect
with the terms of this Agreement or that would impede the diligent and complete
fulfillment of its obligations hereunder.

 

(e) Compliance with Law. During the Term, it will comply, and will ensure that
its Affiliates comply, with all local, state, federal and international laws and
regulations in all material respects in connection with its obligations
hereunder, including, with respect to Pieris, those laws and regulations
relating to the development, manufacture, use, sale and importation of Products.

 

11. Miscellaneous.

 

11.1 Bankruptcy. All licenses (and to the extent applicable rights) granted
under or pursuant to this Agreement by Enumeral to Pieris are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11, United
States Code (the “Bankruptcy Code”) licenses of rights to “intellectual
property” as defined under Section 101 of the Bankruptcy Code. The Parties agree
that Pieris, as a licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Bankruptcy Code.

 



 

Page 16 of 28

 

 

 

11.2 Limitation on Damages. Other than the representations and warranties set
forth herein, Pieris and Enumeral disclaim all other warranties, whether express
or implied, with respect to each of their obligations hereunder, including
whether one or more Products can be successfully developed or marketed. In no
event shall either Pieris or Enumeral be liable for special, indirect,
incidental or consequential damages arising out of this Agreement based on
contract, tort or any other legal theory.

 

11.3 Dispute Resolution. In the event of any controversy, claim or counterclaim
arising out of or in relation to this Agreement, the Parties will first attempt
to resolve such controversy or claim through good-faith negotiation between
Pieris’ CEO and Enumeral’s CEO, for a period of not less than thirty (30) days
following written notification of such controversy or claim to the other Party.
If such controversy or claim cannot be resolved by means of such negotiations
during such period, then it will be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with such rules. The place of arbitration will be New
York, the language to be used in the arbitration proceedings will be English.
Notwithstanding the foregoing, nothing shall prevent either Party from seeking
injunctive or other similar equitable relief in in the venue permitted by
Section 11.4.

 

11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without reference to its conflict of laws
principles. Subject to Section 11.3, the Parties consent to the exclusive
jurisdiction of the state and federal courts of New York in the event that there
is a dispute related to this Agreement.

 

11.5 Assignment. This Agreement may not be assigned or transferred by either
Party without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party shall have the right to assign this Agreement to its
Affiliates or to a Third Party in connection with: (i) an acquisition (of or
by), a consolidation with, or merger into, any other corporation or other entity
or person; (ii) any corporate reorganization wherein there is a change of
control; or (iii) the sale of its business to which this Agreement is related;
provided, however, that in any such transaction the assignee expressly obligates
itself in a written instrument delivered to the non-assigning Party to this
Agreement, on or before the date of closing of such transaction, to fully
perform all of the obligations of the assigning Party under this Agreement. 
This right of assignment shall likewise be available to the assignee in the same
manner as it is to the assigning Party, and subsequent assignees in like manner,
provided that in each instance of assignment, the assignee provides the writing
specified above to the non-assigning Party to this Agreement prior to the date
of closing of such transaction.

 

11.6 Entire Understanding. This Agreement contains the entire understanding
between the Parties hereto with respect to the within subject matter and
supersedes any and all prior agreements, understandings and arrangements,
whether written or oral.

 

11.7 Unenforceable Provisions and Severability. If any of the provisions of this
Agreement are held to be void or unenforceable, then such void or unenforceable
provisions shall be replaced by valid and enforceable provisions that will
achieve as far as possible the economic business intentions of the Parties.
However, the remainder of this Agreement will remain in full force and effect,
provided that the material interests of the Parties are not affected, i.e. the
Parties would presumably have concluded this Agreement without the unenforceable
provisions.

 



 

Page 17 of 28

 

 

 

11.8 Waiver and Amendment. This Agreement may be amended, modified, superseded
or canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. The delay or failure of either Party at any
time or times to require performance or to exercise any right arising out of any
provisions shall in no manner affect the rights at a later time to enforce the
same. Any waiver by a party of a particular provision or right shall be in
writing, shall be as to a particular matter and, if applicable, for a particular
period of time and shall be signed by such party. No single or partial exercise
of any right, power or privilege will preclude any other or further exercise of
such right, power or privilege or the exercise of any other right, power or
privilege. No waiver by either Party of any condition or of the breach of any
term contained in this Agreement, whether by conduct, or otherwise, in any one
or more instances, shall be deemed to be, or considered as, a further or
continuing waiver of any such condition or of the breach of such term or any
other term of this Agreement. Except as expressly set forth in this Agreement,
all rights and remedies available to a party, whether under this Agreement or
afforded by applicable laws or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such party.


 

 



 

Page 18 of 28

 

 

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Pieris Pharmaceuticals Inc.   Enumeral Biomedical Holdings Inc.       By: /s/
Stephen Yoder   By: /s/ John J. Rydzewski       Name: Stephen Yoder   Name:
 John J. Rydzewski       Title:   President and CEO   Title:   Executive
Chairman of the Board         Date: 18 April 2016   Date:  April 18, 2016

 

Pieris Pharmaceuticals GmbH

 

By: /s/ Stephen Yoder       Name: Stephen Yoder       Title:   President and CEO
      Date: 18 April 2016  

 

 

Page 19 of 28

 

 

  

Exhibit A

 

Patent Rights as of the Effective Date

 

The subject matter that pertains to the First Antibody in the claims (but not,
for example, subject matter that would apply to a different antibody even if
contained in the same claim) of the following patent applications:

 

Patent Application No.   Filing Date       *    

 

 

Page 20 of 28

 

 

  

Exhibit B

 

First Antibody Description

 

*

 

 

Page 21 of 28

 

 

  

Exhibit C

 

Subsequent Antibody Descriptions

 

[to be completed with the Definitive Agreement]

 

 

Page 22 of 28

 

 

  

Exhibit D

 

Pieris and Enumeral Form 8-K Filings

 

Pieris Form 8-K Disclosure:

 

On April 18, 2016, Pieris Pharmaceuticals, Inc. (the “Company”) and Pieris
Pharmaceuticals GmbH, a wholly-owned subsidiary of the Company (together with
the Company, “Pieris”), entered into a license and transfer agreement (the
“Agreement”) with Enumeral Biomedical Holdings, Inc. (“Enumeral”), pursuant to
which Pieris acquired a non-exclusive (except in the exclusive field described
below) worldwide license to use specified patent rights and know-how owned by
Enumeral to research, develop and market fusion proteins consisting of PD-1
antibodies linked to one or more Anticalin proteins for use in the oncology
area. Enumeral also agreed not to practice or assist third parties in practicing
in the exclusive field, consisting of licensed antibodies fused to Anticalin
proteins in the oncology area. 

 

Under the Agreement, Pieris agreed to pay Enumeral an upfront license fee of
$250,000 and, on May 31, 2016, a $750,000 maintenance fee.   Under the initial
license, Pieris also agreed to pay to Enumeral development milestones of up to
an aggregate of $37.8 million for all products and indications and sales
milestones of up to an aggregate of $67.5 million for all products and
indications.  Pieris also agreed to pay Enumeral royalties within a range in the
low to lower-middle single digits as a percentage of net sales depending on the
amount of net sales in the applicable years.  In the event that Pieris is
required to pay a license fee or royalty to any third party related to the
licensed products, the royalty payment due to Enumeral shall be reduced by the
amount of such third party fees or payments, up to 50% of the royalty payment
for each calendar year due to Enumeral.  

 

Under the Agreement, Pieris has an option for twelve months after the date of
the Agreement to license from Enumeral one of a specified set of antibodies
owned by Enumeral for use in developing such fusion Anticalin proteins for use
in the oncology area. If Pieris licenses an additional antibody pursuant to the
option described above, Pieris must pay to Enumeral an additional undisclosed
upfront payment, and any resulting fusion protein products will be subject to
additional royalties and development and sales milestones in the same amounts
applicable to the fusion proteins linking PD-1 and Anticalins under the initial
license. 

 

The term of the Agreement ends upon the expiration of the last to expire patent
covered under the license.   The Agreement may be terminated by Pieris on 30
days’ notice and by Enumeral upon 60 days’ notice of a material breach by Pieris
(or 30 days with respect to a breach of payment obligations by Pieris), provided
that Pieris has not cured such breach and dispute resolution procedures
specified in the Agreement have been followed. The Agreement will also
automatically terminate if Pieris elects to not make the maintenance fee payment
described above.

 

The foregoing description of the Agreement does not purport to be complete and
is qualified in its entirety by reference to the Agreement, which Pieris intends
to file as an exhibit to its Quarterly Report on Form 10-Q for the quarter ended
March 31, 2016.

 



 

Page 23 of 28

 

 

 

Enumeral Form 8-K Disclosure:

 

On April 18, 2016, Enumeral Biomedical Holdings, Inc. (with its subsidiaries,
“Enumeral” or the “Company”) entered into a License and Transfer Agreement (the
“Agreement”) with Pieris Pharmaceuticals, Inc. and Pieris Pharmaceuticals GmbH
(collectively, “Pieris”). Pursuant to the terms of the Agreement, Enumeral is
granting Pieris a non-exclusive, royalty-bearing worldwide license to use
specified Enumeral patent rights and know-how to research, develop and market
fusion proteins consisting of Enumeral’s 388D4 family of anti-PD-1 antibodies
linked to one or more Pieris Anticalin proteins for use in the oncology area.
Enumeral has agreed not to practice or assist third parties in practicing in an
exclusive field consisting of licensed antibodies fused to Anticalin proteins in
the oncology area. 

 

Pursuant to the Agreement, Pieris has agreed to pay Enumeral an upfront initial
license fee of $250,000. The Agreement also provides that Pieris has an option
to continue the license by paying Enumeral an additional maintenance fee in the
amount of $750,000 by May 31, 2016. In the event that Pieris does not pay this
maintenance fee by May 31, 2016, the Agreement expires and the license granted
thereunder automatically terminates.

 

If Pieris elects to continue the license and pays Enumeral the maintenance fee,
the Agreement provides that Pieris shall also receive an option for twelve
months following the date of the Agreement to license from Enumeral one of a
specified set of antibodies owned by Enumeral on the same terms and conditions
as for Enumeral’s 388D4 family of anti-PD-1 antibodies (the “Subsequent
Option”). In the event that Pieris exercises the Subsequent Option, Pieris will
pay Enumeral an additional undisclosed license fee.

 

The terms of the Agreement provide for Pieris to pay Enumeral development
milestones of up to an aggregate of $37.8 million upon the achievement of
specified events, as well as net sales milestone payments of up to an aggregate
of $67.5 million upon the achievement of specified net sales thresholds.  Pieris
also agrees to pay Enumeral royalties in the low-to-lower middle single digits
as a percentage of net sales depending on the amount of net sales in the
applicable years.  In the event that Pieris is required to pay a license fee or
royalty to any third party related to the licensed products, the royalty payment
due to Enumeral shall be reduced by the amount of such third party fees or
payments, up to 50% of the royalty payment for each calendar year due to
Enumeral.  

 

The Agreement also provides that in the event Pieris licenses an additional
antibody pursuant to the Subsequent Option, any resulting fusion protein
products will be subject to additional royalties and development and sales
milestones in the same amounts applicable to the fusion proteins linking PD-1
and Anticalins under the initial license. 

 



 

Page 24 of 28

 

 

 

Pursuant to the terms of the Agreement, Enumeral will indemnify Pieris
Indemnitees (as defined in the Agreement) against certain claims specified
therein, including with respect to breaches of representations and warranties,
as well as claims by the Massachusetts Institute of Technology and other
specified entities who are parties to an agreement with Enumeral. In addition,
Pieris will indemnify Enumeral Indemnitees (as defined in the Agreement) against
certain claims specified therein, including with respect to breaches of
representations and warranties, as well as with respect to the development,
commercialization, manufacture or use of any Product before or after Marketing
Authorization (as such terms are defined in the Agreement). The Agreement also
contains customary representations and warranties for both Enumeral and Pieris.

 

The term of the Agreement ends upon the expiration of the last to expire patent
covered under the license.   The Agreement may be terminated by Pieris on 30
days’ notice and by Enumeral upon 60 days’ notice of a material breach by Pieris
(or 30 days with respect to a breach of payment obligations by Pieris), provided
that Pieris has not cured such breach and that dispute resolution procedures
specified in the Agreement have been followed. The Agreement will also
automatically terminate if Pieris elects to not make the maintenance fee payment
described above.

 

 

Page 25 of 28

 

 

  

Exhibit E

 

Enumeral Press Release

 

Enumeral and Pieris Pharmaceuticals Enter into

License and Transfer Agreement

 

CAMBRIDGE, Mass.—April 18, 2016—Enumeral Biomedical Holdings, Inc. (OTCQB: ENUM)
(“Enumeral” or the “Company”), a biotechnology company focused on discovering
and developing novel antibody-based immunotherapies to help the immune system
fight cancer and other diseases, today announced that it has entered into a
License and Transfer Agreement (the “License Agreement”) with Pieris
Pharmaceuticals, Inc. and Pieris Pharmaceuticals GmbH (collectively, “Pieris”).

 

Pursuant to the terms and conditions of the License Agreement, Pieris is
licensing from Enumeral specified intellectual property related to Enumeral’s
anti-PD-1 antibody program ENUM 388D4 for the potential development and
commercialization by Pieris of novel multispecific therapeutic proteins
comprising fusion proteins based on Pieris’ Anticalins® class of therapeutic
proteins and Enumeral antibodies in the field of oncology.

 

Under the License Agreement, Pieris has agreed to pay Enumeral a $250,000
initial license fee, and Enumeral is providing Pieris with sequence and related
information for Enumeral’s 388D4 family of anti-PD-1 antibodies. The License
Agreement provides that Pieris may continue the license by paying Enumeral an
additional maintenance fee in the amount of $750,000 by May 31, 2016. In the
event that Pieris does not pay this maintenance fee by May 31, 2016, the License
Agreement expires and the license granted thereunder automatically terminates.

 

If Pieris elects to continue the license and pays Enumeral the maintenance fee,
the License Agreement provides that Pieris shall also receive an exclusive
twelve-month option to license Enumeral intellectual property related to an
additional antibody program on the same terms and conditions as for the ENUM
388D4 family of anti-PD-1 antibodies (the “Subsequent Option”). The antibody
subject to the Subsequent Option will be selected by Pieris from a specified
list of antibodies owned by Enumeral. In the event that Pieris exercises the
Subsequent Option, Pieris will pay Enumeral an additional undisclosed license
fee.

 

The terms of the License Agreement provide for Pieris to pay Enumeral
development milestones of up to an aggregate of $37.8 million upon the
achievement of specified events, as well as net sales milestone payments of up
to an aggregate of $67.5 million upon the achievement of specified net sales
thresholds. Under the License Agreement, Pieris also agrees to pay Enumeral
royalties in the low-to-lower middle single digits as a percentage of net sales
depending on the amount of net sales in the applicable years. In the event that
Pieris licenses an additional antibody pursuant to the Subsequent Option, any
resulting fusion protein products will be subject to the same royalties and
development and sales milestones applicable to the fusion proteins linking PD-1
and Anticalins under the initial license.

 



 

Page 26 of 28

 

 

 

“We are excited that Pieris has decided to work with our antibody sequences, and
we are encouraged that these sequences could become part of a novel class of
therapeutic based on Pieris’ Anticalin platform,” said Cokey Nguyen, Ph.D.,
Enumeral’s Vice President of Research and Development. “Enumeral has been able
to generate antibodies using our proprietary platform technology in a very
efficient manner, and this transaction is further validation for the Enumeral
approach. We look forward to working with Pieris as we pursue our mutual
interests under the License Agreement.”

 

"Gaining access to Enumeral's valuable PD-1 antibody IP not only enables Pieris
to leverage its antibody-Anticalin multispecifics capabilities with a
cornerstone immune checkpoint inhibitor, but also brings a high level of
intra-pipeline synergy, including with Pieris’ lead CD137 bispecific immune
costimulator candidate PRS-343," commented Pieris President and CEO, Stephen S.
Yoder. "This license gives Pieris an opportunity to independently develop
anti-PD-1 antibody-Anticalin multispecific immune checkpoint inhibitors as next
generation cancer immunotherapeutics."

 

About Enumeral

 

Enumeral is a biopharmaceutical company discovering and developing novel
antibody immunotherapies that help the immune system fight cancer and other
diseases. The Company is building a pipeline focused on next-generation
checkpoint modulators, with initial targets including PD-1, TIM-3, LAG-3, OX40,
and VISTA. In developing these agents, Enumeral’s researchers apply a
proprietary immune profiling technology platform that measures functioning of
the human immune system at the level of individual cells, providing key insights
for candidate selection and validation. For more information on Enumeral, please
visit www.enumeral.com.

 

About Pieris

 

Pieris Pharmaceuticals is a clinical-stage biotechnology company that discovers
and develops Anticalin-based drugs to target validated disease pathways in a
unique and transformative way. Pieris’ pipeline includes immuno-oncology
multi-specifics tailored for the tumor micro-environment, an inhaled Anticalin
to treat uncontrolled asthma and a half-life-optimized Anticalin to treat
anemia. Proprietary to Pieris, Anticalins are a novel class of protein
therapeutics validated in the clinic and by partnerships with leading
pharmaceutical companies. Anticalin®, Anticalins® are registered trademarks of
Pieris. For more information visit www.pieris.com.

 



 

Page 27 of 28

 

 

 

Forward Looking Statements Disclosure

 

This press release contains certain “forward-looking statements” within the
meaning of the Private Securities Litigation Reform Act of 1995, as amended.
Such statements reflect current beliefs of Enumeral Biomedical Holdings, Inc.
(“Enumeral”) with respect to future events and involve known and unknown risks,
uncertainties, and other factors affecting operations, market growth, Enumeral’s
stock price, services, products and licenses. No assurances can be given
regarding the achievement of future results, and although Enumeral believes that
the expectations reflected in these forward-looking statements are based on
reasonable assumptions, actual results may differ from the assumptions
underlying the statements that have been made regarding anticipated events.
Factors that may cause actual results, performance or achievements, or industry
results to differ materially from those contemplated by such forward-looking
statements include, among others, the risks that (a) Enumeral’s expectations
regarding market acceptance of the Company’s business in general and the
Company’s ability to penetrate the antibody discovery and development fields in
particular, as well as the timing of such acceptance, (b) Enumeral’s ability to
attract and retain management with experience in biotechnology and antibody
discovery and similar emerging technologies, (c) the scope, validity and
enforceability of Enumeral’s and third party intellectual property rights, (d)
Enumeral’s ability to raise capital when needed and on acceptable terms and
conditions, (e) Enumeral’s ability to comply with governmental regulation, (f)
the intensity of competition, (g) changes in the political and regulatory
environment and in business and fiscal conditions in the United States and
overseas and (h) general economic conditions.

 

More detailed information about Enumeral and risk factors that may affect the
realization of forward-looking statements, including forward-looking statements
in this press release, is set forth in Enumeral’s filings with the Securities
and Exchange Commission. Enumeral urges investors and security holders to read
those documents free of charge at the Commission’s website at
http://www.sec.gov. Forward-looking statements speak only as to the date they
are made, and except for any obligation under the U.S. federal securities laws,
Enumeral undertakes no obligation to publicly update any forward-looking
statement as a result of new information, future events or otherwise.

 

Contact

Enumeral Biomedical Holdings, Inc.
Kevin Sarney, (617) 945-9146
kevin@enumeral.com

 



 

Page 28 of 28

 

 

